NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT


FABIO JARAMILLO HENOA, RAULMAR                   )
TEJADA RUBENS, and CHRISTINA H.                  )
CERRONE,                                         )
                                                 )
              Petitioners,                       )
                                                 )
v.                                               )      Case No. 2D17-4446
                                                 )
STATE OF FLORIDA,                                )
                                                 )
              Respondent.                        )
                                                 )

Opinion filed April 4, 2018.

Petition for Writ of Certiorari to the Circuit
Court for the Twentieth Judicial Circuit for
Lee County; sitting in its appellate capacity.

Louis Arslanian, Hollywood, for Petitioners.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan M. Shanahan,
Assistant Attorney General, Tampa, for
Respondent.



PER CURIAM.

              Denied.



NORTHCUTT, KHOUZAM, and SALARIO, JJ., Concur.